Citation Nr: 1703036	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-23 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating higher than 10 percent for spinal canal stenosis of the cervical spine with degenerative changes to include the propriety of the reduction from a 30 percent rating. 

2. Entitlement to a rating higher than 10 percent for right upper extremity radiculopathy to include the proprietary of the reduction from a 30 percent rating.

3. Entitlement to a rating higher than 10 percent for left upper extremity radiculopathy to include the propriety of the reduction from a 20 percent rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

The Board notes that the RO in a rating decision in July 2010 denied service connection for left ear hearing loss and a left hip disability.  While the Veteran filed a notice of disagreement in November 2010 and a Statement of the Case was issued in November 2013, the Veteran did not perfect his appeal regarding these issues and they are not in appellate status.  

In February 2015 and January 2016 the Board remanded the issues currently on appeal for further development.  The Board in its remands noted that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must also consider entitlement to a total disability rating based on individual unemployability (TDIU) when a claimant seeks an increased rating for a service-connected disability, if a TDIU claim is expressly raised by the claimant or raised by the evidence of record.  In February 2015, the Board further stated that as the Veteran has been assigned a combined disability rating of 100 percent, such renders moot any express or inferred claim for TDIU. See Bradley v. Peake, 22 Vet. App. 280 (2008) (held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no duplicate counting of disabilities).  

In the January 2016 remand the Board noted that in a rating decision in May 2015, the Veteran's claim for an increased rating for posttraumatic stress disorder (PTSD) was increased to 100 percent effective April 23, 2015, however he also was granted special monthly compensation (SMC) based on the housebound criteria effective April 23, 2015.  In Bradley, the Court held that a separate award of TDIU predicated on a single disability may form the basis for an award of SMC (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).  The Board stated that given that the Veteran has been granted SMC based on the housebound rate, any express or inferred TDIU claim continues to be rendered moot.  


FINDINGS OF FACT

1. In a December 2011 rating decision the evaluation of the spinal canal stenosis of the cervical spine with degenerative changes was increased to 30 percent effective August 1, 2011.  

2. In a December 2011 rating decision service connection for radiculopathy of the right upper extremity was granted with an evaluation of 30 percent effective August 1, 2011.  

3. In a December 2011 rating decision service connection for radiculopathy of the left upper extremity was granted with an evaluation of 20 percent effective August 1, 2011.  

4. The evidence used in the February 2012 rating decision to reduce the rating for the spinal canal stenosis of the cervical spine with degenerative changes from 30 percent to 10 percent effective January 28, 2012, did not show improvement that actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

5. The evidence used in the February 2012 rating decision to reduce the rating for right upper extremity radiculopathy from 30 percent to 10 percent effective January 28, 2012, did not show improvement that actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

6. The evidence used in the February 2012 rating decision to reduce the rating for left upper extremity radiculopathy from 20 percent to 10 percent effective January 28, 2012, did not show improvement that actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

7. During the appeal period neither ankylosis nor incapacitating episodes due to spinal canal stenosis of the cervical spine with degenerative changes is demonstrated.   

8. During the appeal period right upper extremity radiculopathy did not result in incomplete severe paralysis, or complete paralysis of the median nerve.  

9. During the appeal period left upper extremity radiculopathy did not result in incomplete severe paralysis, or complete paralysis of the median nerve.  



CONCLUSIONS OF LAW

1. The reduction in the rating assigned for spinal canal stenosis of the cervical spine with degenerative changes, from 30 percent to 10 percent, effective January 28, 2012, was not proper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. 
§§ 3.102, 3.344(c), 4.1, 4.2, 4.10, 4.71a, Diagnostic Codes 5242-5238 (2016).

2. The reduction in the rating assigned for radiculopathy of the right upper extremity from 30 percent to 10 percent, effective January 28, 2012, was not proper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.344(c), 4.1, 4.2, 4.10, 4.124a, Diagnostic Codes 8515 (2016).

3. The reduction in the rating assigned for radiculopathy of the left upper extremity from 20 percent to 10 percent, effective January 28, 2012, was not proper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.344(c), 4.1, 4.2, 4.10, 4.124a, Diagnostic Codes 8515 (2016).

4. During the appeal period the criteria for the assignment of rating higher than 30 percent for spinal canal stenosis of the cervical spine with degenerative changes have not been met. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5238 (2016).

5. The criteria for a rating higher than 30 percent for right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8515 (2016).

6. The criteria for a rating higher than 20 percent for left upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8515 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As effective January 28, 2012, the Board is restoring the Veteran's 30 percent rating for spinal canal stenosis of the cervical spine with degenerative changes, the 30 percent rating for radiculopathy of the right upper extremity, and the 20 percent rating for radiculopathy of the left upper extremity.  As the issues pertaining to the propriety of the rating reductions are been granted in full a discussion of the Veterans Claims Assistance Act of 2000 regarding these matters is not required at this time.  

As to issues pertaining to higher ratings for the cervical spine and radiculopathy of the upper extremities, the duty to notify has been met.  See September 2012 VCAA correspondence, December 2014 Board Hearing transcript and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  While the September 2012 notice letter did not specifically refer to the increased rating claims currently on appeal, the letter specifically discussed the information necessary to substantiate an increased rating claim.  Thus under a reasonable person standard, the Veteran could be expected to understand from the notice that his claims for increased rating for the cervical spine and radiculopathy of the upper extremities required evidence manifesting an increase in the disabilities.  

Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations in November 2011, January 2012 and April 2015.  In a very recent case, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However a 30 percent rating for the cervical spine disability is being restored herein.  The 30 percent evaluation is the maximum rating assignable for limitation of motion of the cervical spine under the General Rating Formula for Diseases and Injuries of the Spine, to include the functional equivalent of limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus the holding in Correia is inapplicable in the instant case.

The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, considered his medical history, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  


Applicable Legal Criteria 

In cases where a veteran's disability rating is reduced, the Board must determine whether the reduction was proper.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  A reduction is void ab initio when the Board affirms a reduction of a veteran's disability rating without observing the applicable VA regulations.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  "Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating" for a rating that has been in effect for less than five years.  38 C.F.R. § 3.344 (c).  When reducing a disability rating based on the severity of a veteran's condition, the burden falls on VA to show "material improvement" in the veteran's condition from the time of the previous rating examination that assigned the veteran's rating. Ternus v. Brown, 6 Vet. App. 370, 376 (1994).  Section 4.10 provides: "The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment."  38 C.F.R. § 4.10.  Section 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work." 38 C.F.R. § 4.2.  "Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 . Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  
Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

The Veteran's spinal canal stenosis of the cervical spine with degenerative changes has been rated under Diagnostic Codes 5242 and 5238.  Under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) a 20 percent evaluation is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned when forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned when there is unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  

Note (5): defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a. 

When rated based on incapacitating episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The Veteran's service-connected radiculopathy of the right upper extremity and service-connected radiculopathy of the left upper extremity are rated by analogy under Diagnostic Code 8515.  He is right handed.  See, e.g., April 2015 VA examination.  His right hand is his major extremity.  38 C.F.R. § 4.69.

Under Diagnostic Code 8515 for paralysis of the median nerve, incomplete paralysis of the median nerve in the major extremity warrants 10, 30, or 50 percent evaluations if it is mild, moderate, or severe, respectively.  A rating of 10, 20, and 40 percent for the minor extremity is warranted for mild, moderate, or severe incomplete paralysis, respectively.  A 70 percent rating is warranted for paralysis of the median nerve in the major extremity and a 60 percent rating is warranted for paralysis of the median nerve in the minor extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

Analysis - Reductions and Restorations

The RO in the February 2012 rating decision reduced the rating for the Veteran's cervical spine disability from 30 percent to 10 percent, and for radiculopathy of the left upper extremity from 20 percent to 10 percent, and for radiculopathy of the right upper extremity from 30 percent to 10 percent.  All 3 reductions were effective January 28, 2012.  The RO determined that based on the Veteran's January 2012 VA examination his cervical spine and upper extremities improved since his C1-2 posterior cervical laminectomy in June 2011.  The Board notes that the procedural protections regarding reduction of evaluations pursuant to 38 C.F.R. § 3.105 (e) do not apply in this case as the reductions did not affect the compensation payments being made to the Veteran as he has been in receipt of, and continues to receive, a 100 percent combined rating since June 2011. 

By way of summary, in a March 2010 rating decision service connection for spinal canal stenosis of the cervical spine with degenerative changes was granted with an evaluation of 10 percent effective April 14, 2009.  In June 2011 the Veteran underwent a C1-2 cervical laminectomy and foraminotomies.  He was assigned a temporary total evaluation based on surgical treatment necessitating convalescence from June 6, 2011 to July 31, 2011.  See September 2011 rating decision.  In a December 2011 rating decision the evaluation of the spinal canal stenosis of the cervical spine with degenerative changes was increased to 30 percent effective August 1, 2011, service connection for radiculopathy of the right upper extremity as related to the service-connected disability of spinal canal stenosis of the cervical spine with degenerative changes was granted with an evaluation of 30 percent effective August 1, 2011, and service connection for radiculopathy of the left upper extremity as related to the service-connected disability of spinal canal stenosis of the cervical spine with degenerative changes was granted with an evaluation of 20 percent effective August 1, 2011.  As the ratings for the disabilities had not been in effect for five years or more, the stringent requirements of 38 C.F.R. § 3.344 (a)-(b) were not applicable, and the reduction could be based on an examination disclosing improvement.  38 C.F.R. § 3.344 (c). 

In the December 2011 rating decision the 30 percent rating was granted for spinal canal stenosis of the cervical spine with degenerative changes effective August 1, 2011 based on a November 2011 VA examination that showed flexion of the cervical spine was 10 degrees.  The RO in the December 2011 rating decision granted service connection for radiculopathy of the right upper extremity and assigned a 30 percent rating effective August 1, 2011 based on findings from the November 2011 VA examination that show the Veteran had right sided radiculopathy related to his cervical spine that was manifested by moderate impairment.  The RO also granted service connection for radiculopathy of the left upper extremity and assigned a 20 percent rating effective August 1, 2011 based on the November 2011 examination that shows that radiculopathy of the left upper extremity was manifested by moderate impairment.  

However, in the February 2012 rating decision, the RO reduced the 30 percent rating for spinal canal stenosis of the cervical spine with degenerative changes to 10 percent effective January 28, 2012 based on findings from the January 28, 2012 VA examination that show the Veteran's condition improved as forward flexion was 40 degrees, extension was 30 degrees, right lateral flexion and left lateral flexion was 45 degrees, and right and left lateral rotation was 40 degrees.  The RO similarly reduced the 30 percent rating for radiculopathy of the right upper extremity to 10 percent and the 20 percent rating for radiculopathy of the left upper extremity to 10 percent.  Such was based on findings from the January 28, 2012 VA examination that show the Veteran's bilateral upper extremity radiculopathy improved as the examination report shows the Veteran had mild radiculopathy in both upper extremities.  

The findings on the January 2012 VA examination show the Veteran's disabilities improved under the applicable rating criteria.  However, the examiner on the January 28, 2012 VA examination also opined that the Veteran's cervical spine condition impacted his ability to work as his neck condition made it difficult for him to do any lifting and noted that he has been unemployed since the end of 2009.  Notably the record shows that the Veteran previously worked as a land surveyor.  See August 2011 VA examination for traumatic brain injury.  As discussed above, the Veteran was granted service connection for radiculopathy of the upper extremities as related to his service-connected cervical spine disability and thus the VA examination dated on January 28, 2012 construed liberally shows that the Veteran's radiculopathy of the bilateral upper extremity also impacted his ability to work.  

The Court has made it clear that 38 C.F.R. §§ 4.2 and 4.10, taken together, mandate that in any reduction case, irrespective of the time period that the disability rating has been in effect, it must not only be determined that an improvement in a disability has actually occurred, "but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Faust v. West, 13 Vet. App. 342, 349 (2000).  Here, the evidence at the time of the reduction failed to show actual improvement in the Veteran's ability to function under the ordinary conditions of life and work due to his service-connected spinal canal stenosis of the cervical spine with degenerative changes and radiculopathy of the right upper extremity and left upper extremity.  The Board also notes that the Veteran questioned the accuracy of the findings of the examination.

Therefore, the reduction of the Veteran's disability rating for the spinal canal stenosis of the cervical spine from 30 percent to 10 percent was improper; the reduction of the Veteran's disability rating for right upper extremity radiculopathy from 30 percent to 10 percent was improper; and, the reduction of the Veteran's disability rating for left upper extremity radiculopathy from 20 percent to 10 percent was improper.

Analysis - Higher Ratings

Cervical Spine

In order to warrant a rating higher than 30 percent for the cervical spine under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's symptoms must more closely approximate unfavorable ankylosis of the cervical spine or unfavorable ankylosis of the entire spine.  Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  The Board points out that the 30 percent evaluation is the maximum rating assignable for limitation of motion of the cervical spine under the General Rating Formula, to include the functional equivalent of limitation of motion even when considering all DeLuca factors.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 38 C.F.R. §§ 4.40  and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect). 

In the instant case, the criteria for an evaluation greater than 30 percent, are not met or more nearly approximated at any time during the appeal period.  Neither the medical nor lay evidence indicates that there was unfavorable ankylosis of the cervical spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  On VA examination in November 2011 forward flexion, extension, bilateral lateral flexion, bilateral lateral rotation were all 10 degrees (with pain at zero degrees).  On VA examination in January 2012 flexion was 40 degrees (with pain at 20 degrees), extension was 30 degrees including with pain, bilateral lateral flexion was 45 degrees (with pain at 30 degrees), and bilateral lateral rotation was 40 degrees with pain at 20 degrees.  On VA examination in April 2015, forward flexion, extension, and bilateral lateral flexion were 35 degrees, and bilateral lateral rotation was 55 degrees (pain did not result in functional loss).  The April 2015 VA examiner opined that there was no ankylosis.  Thus the evidence shows that the Veteran had decreased range of motion and reports of pain, but no report of ankylosis.  The findings show that he retained motion on every plane.  A rating higher than 30 percent based on ankylosis is therefore not warranted.  

In addition, the Veteran does not contend, and the evidence does not reflect, that he has suffered from incapacitating episodes due to intervertebral disc syndrome as defined by regulation.  See VA examinations dated in November 2011, January 2012, and April 2015; and December 2014 Board hearing transcript.  Thus increased evaluations are not warranted under Diagnostic Code 5243.

Pursuant to Note (1) of the General Rating Formula, associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code.  The Veteran is already receiving separate ratings for bilateral upper extremity radiculopathy associated with the cervical spine.  The issues pertaining to higher ratings for these disabilities are addressed below.  Based on the lay and medical evidence there is no bowel or bladder impairment.  Thus there is no basis for additional separate neurological evaluations.

The Board has also considered the Veteran's statements that describe his cervical spine disability.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  To the extent that the Veteran may believe that he is entitled to a rating higher than 30 percent, the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 30 percent for the cervical spine disability.  

The Board observes that the Veteran has scarring  associated with his service-connected cervical spine disability.  However, VA examinations show that there are no scars that are painful and/or unstable or have a total area greater than 39 square cm (6 square inches).  See VA examinations dated in November 2011 and April 2015.  The Board finds that there is no basis for a separate rating for the scarring.  See 38 C.F.R. § 4.118.

Thus the preponderance of the evidence is against the claim for a higher rating than 30 percent for spinal canal stenosis of the cervical spine with degenerative changes, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

Radiculopathy of the Upper Extremities

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

As discussed above, the Veteran's service-connected radiculopathy of the right upper extremity and left upper extremity is rated by analogy under Diagnostic Code 8515.  See 38 C.F.R. § 4.20.  He is right handed.  See 38 C.F.R. § 4.69.  The 30 percent rating for right upper extremity radiculopathy and the 20 percent rating for left upper extremity radiculopathy are being restored herein.

In order to warrant a rating higher than 30 percent for right upper extremity radiculopathy and a rating higher than 20 percent for left upper extremity radiculopathy under Diagnostic Code 8515 for paralysis of the median nerve, severe incomplete paralysis or complete paralysis must be shown for higher ratings of 50 percent and 70 percent for the major extremity and 40 and 60 percent for the minor extremity.  As presented above, the criteria for complete paralysis of the median nerve include the following: the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Based on the lay and medical evidence of record, the Veteran's radiculopathy of the upper extremities does not more nearly approximate the criteria for incomplete severe paralysis or complete paralysis in order to warrant higher ratings of 50 percent or 70 percent for the right upper extremity and 40 or 60 percent for the left upper extremity.  Neither the Veteran nor the VA examiners have described his radiculopathy as manifested by incomplete paralysis that is severe.  

On VA examination in November 2011 for the cervical spine, muscle strength was 5/5 in the upper extremities for elbow flexion and extension, wrist flexion and extension, and finger flexion and abduction.  The Veteran had 1+ hypoactive deep tendon reflexes for the biceps, triceps and brachioradialis in both upper extremities.  The examiner indicated that the upper radicular group was involved.  His sensory evaluation for sensation to light touch was normal in both upper extremities for the shoulder area and inner/outer forearm, and it was decreased in the hand and fingers.  The examiner noted that the Veteran had radicular pain and symptoms of radiculopathy to include severe constant pain and paresthesias in the upper extremities and moderate numbness.  The examiner opined that the Veteran had moderate radiculopathy in the upper extremities.  

On VA examination in January 2012 for the cervical spine, muscle strength was 5/5 in the upper extremities for elbow flexion and extension, wrist flexion and extension, and right finger flexion and abduction.  Left finger flexion and abduction was 4/5 (active movement against some resistance).  There was no muscle atrophy.  Deep tendon reflexes were normal in the biceps, triceps, and brachioradialis in both upper extremities.  Sensation to light touch was normal in the shoulder area, inner/outer forearm, and hand and fingers in the upper extremities.  There was mild paresthesias and/or dysesthesias and numbness.  The examiner indicated that the upper radicular group was involved.  The examiner opined that the Veteran had mild radiculopathy in the upper extremities.

On VA examination in April 2015 for the cervical spine, the examiner noted that the Veteran had cervical spine surgery in June 2011 and his upper extremity symptoms were noted to be almost resolved.  The Veteran reported having paresthesia over his hands with prolonged driving or keeping his hand and arm up for a time but this resolves with a change in position.  Muscle strength was 5/5 in the upper extremities for elbow flexion and extension, wrist flexion and extension, and finger flexion and abduction.  The Veteran had 1+ hypoactive deep tendon reflexes for the biceps, triceps and brachioradialis.  His sensory evaluation for sensation to light touch was normal in both upper extremities for the shoulder area, inner/outer forearm, and hand and fingers.  The examination report shows that there was no radicular pain or any other signs or symptoms due to radiculopathy and the examiner determined that the Veteran did not have any other neurologic abnormalities related to the cervical spine condition.  On the accompanying peripheral nerves examination the examiner opined that the Veteran did not have a peripheral nerve condition nor a diagnosis of peripheral neuropathy, noting that the Veteran had a prior history of bilateral radiculopathy.

VA treatment records are essentially cumulative of the findings presented on the VA examination reports.  The records show that muscle strength, deep tendon reflexes, and sensory evaluations were normal.  See August 2011 VA treatment record and December 2011 neurology consult.  In January 2012 muscle strength was normal in the upper extremities and sensation was diminished to light touch, pin-prick, and proprioception.  Deep tendon reflexes were 1+.  VA treatment records in August 2012 show that the sensory evaluation was unchanged and was diminished to light touch, pin-prick, and proprioception in the upper extremities most notably in the ulnar distribution bilaterally but also in the median distribution to a lesser degree and radial seemed to be relatively preserved.  Other records in August 2012 show that reflexes were normal.  A VA neurosurgery note in August 2012 shows that since the Veteran's cervical laminectomies there was relief for almost all bilateral upper extremity symptoms.  Strength in upper extremities was 5/5 in the biceps, triceps, wrist extension, and grip.  Sensory was intact to light touch and reflexes were 2+.  Subsequent VA treatment records show 5/5 strength and normal reflexes in the upper extremities.  See VA treatment records dated in January 2014 and August 2015.  

The Board has also considered the Veteran's statements that describe symptomatology associated with his radiculopathy of the upper extremities.  In December 2014 he testified that he had numbness and tingling in his hands.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  To the extent that the Veteran may believe that he is entitled to higher ratings for his disabilities, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 30 percent for right upper extremity radiculopathy and a rating higher than 20 percent for left upper extremity radiculopathy.  

Increased evaluations under other potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran's radiculopathy of the upper extremities is rated by analogy under Diagnostic Code 8515.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  As discussed above, the findings indicate that there is impairment of the ulnar nerve associated with the Veteran's radiculopathy of the upper extremities.  See August 2012 VA treatment record.  However, with the findings of no more than moderate paralysis, no higher evaluations are warranted under Diagnostic Code 8516 for the ulnar nerve than the ones currently assigned for the upper extremities under Diagnostic Code 8515.  As discussed above, symptomatology associated with radiculopathy of the upper extremities is primarily manifested by decreased sensation in the hand and fingers.  Such symptomatology is contemplated by both Diagnostic Codes 8515 and 8516, and assigning two separate ratings under each diagnostic code based on the same symptoms would amount to pyramiding, which is prohibited under 38 C.F.R. § 4.14.

Lastly, although the examiners on VA examinations in November 2011 and January 2012 indicated that the upper radicular group was involved, they did not opine nor do their findings show any incomplete or complete paralysis of the upper radicular group, which affects shoulder and elbow movements.  The findings from both examinations show that the sensory evaluation was normal for the shoulder and forearm area in both upper extremities and deep tendon reflexes for the biceps, triceps, and brachioradialis were hypoactive on the November 2011 examination and normal on the January 2012 examination.  Notably, the Veteran has limited his complaints to his hands and fingers.  Thus the criteria under Diagnostic 8510 for the upper radicular group (shoulder and elbow) is inapplicable in the instant case.  

Thus for the reasons explained above the preponderance of the evidence is against a rating higher than 30 percent for right upper extremity radiculopathy and a rating higher than 20 percent for left upper extremity radiculopathy.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected spinal canal stenosis of the cervical spine with degenerative changes, right upper extremity radiculopathy, and left upper extremity radiculopathy.   The Board finds that these disabilities are manifested by symptoms such as pain, limitation of motion, and incomplete paralysis.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran is already in receipt of a combined disability rating of 100 percent.  Such renders moot the question of assigning a combined extraschedular rating.  


ORDER

The reduction in the disability rating for spinal canal stenosis of the cervical spine with degenerative changes from 30 percent to 10 percent, effective January 28, 2012, was not proper; therefore, the 30 percent rating is restored, effective January 28, 2012.

The reduction in the disability rating for right upper extremity radiculopathy from 30 percent to 10 percent, effective January 28, 2012, was not proper; therefore, the 30 percent rating is restored, effective January 28, 2012.

The reduction in the disability rating for left upper extremity radiculopathy from 20 percent to 10 percent, effective January 28, 2012, was not proper; therefore, the 20 percent rating is restored, effective January 28, 2012.

A rating higher than 30 percent for the service-connected spinal canal stenosis of the cervical spine with degenerative changes is denied.

A rating higher than 30 percent for the service-connected right upper extremity radiculopathy is denied.  

A rating higher than 20 percent for the service-connected left upper extremity radiculopathy is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


